IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                      January 23, 2013 Session

  TERRY SUZANNE ADKISON CHAMBERS v. FRANK C. CHAMBERS

                 Direct Appeal from the Chancery Court for Fayette County
                       No. 14,751    Martha B. Brasfield, Chancellor


                   No. W2012-00068-COA-R3-CV - Filed January 31, 2013


Husband appeals the trial court’s award of alimony and partial attorney’s fees to Wife in this
divorce action. Finding no abuse of discretion on the part of the trial court, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which H OLLY M. K IRBY, J., and
J. S TEVEN S TAFFORD, J., joined.

Frank Deslauriers, Covington, Tennessee, for the appellant, Frank C. Chambers.

Richard G. Rosser, Somerville, Tennessee, for the appellee, Terry Suzanne Adkison
Chambers.

                                   MEMORANDUM OPINION 1

      Plaintiff/Appellee Terry Suzanne Adkison Chambers (“Wife”) and
Defendant/Appellant Frank C. Chambers (“Husband”) were married in 1987. No children
were born of the marriage, and the parties are both now in their mid-50s. Wife filed a
complaint for divorce in June 2008, and grounds eventually were stipulated. Following


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
contentious proceedings, the trial court entered a final decree of divorce on November 8,
2010. In the final decree, the trial court divided the parties’ property, awarded Wife alimony
in futuro in the amount of $700 per month, and ordered Husband to pay $4,000 of Wife’s
attorney’s fees. On December 6, 2010, Husband filed a motion to reconsider. Following a
hearing on February 24, 2011, the trial court denied Husband’s motion by order entered
March 14, 2011. On June 1, 2011, Husband filed a motion for relief from the trial court’s
March 14 order. In his motion, Husband asserted that, although counsel had approved the
order for entry, he did not receive the order until April 14, 2011, after the time for filing a
timely appeal had passed. Husband further asserted that the trial court’s March 14 order did
not contain a certificate of service. On December 1, 2011, the trial court entered an order
granting Husband’s petition for relief from its order denying Husband’s motion to reconsider.
In its order, the trial court found that it had failed to serve a filed copy of its March 14 order
on Husband, and ordered that its December 1, 2011, order would “supplement” the March
14 order. Husband filed a notice of appeal to this Court on December 20, 2011. We granted
several motions for extensions of time filed by the parties and the trial court clerk, and oral
argument of the matter was on January 23, 2013. For the reasons stated herein, we affirm
the judgment of the trial court.

                                       Issues Presented

       Husband presents the following issues for our review:

       (1)     Did the trial court err by awarding Wife alimony in futuro in the
               amount of $700 per month.

       (2)     Did the trial court err by ordering Husband to pay $4,000 towards
               Wife’s attorney’s fees.

        Wife raises the additional issues of whether the trial court erred by failing to award
her all of her attorney’s fees, by failing to impose sanctions on Husband, and by failing to
divide the parties’ property equitably.

                                      Standard of Review

       We review the trial court’s findings of fact de novo, with a presumption of
correctness, and will not reverse those findings unless the evidence preponderates against
them. Tenn. R. App. P. 13(d); Berryhill v. Rhodes, 21 S.W.3d 188, 190 (Tenn. 2000).
Insofar as the trial court’s determinations are based on its assessment of witness credibility,
we will not reevaluate that assessment absent evidence of clear and convincing evidence to
the contrary. Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). Our review of the trial

                                               -2-
court’s conclusions on matters of law, however, is de novo with no presumption of
correctness. Taylor v. Fezell, 158 S.W.3d 352, 357 (Tenn. 2005). We likewise review the
trial court’s application of law to the facts de novo, with no presumption of correctness. State
v. Thacker, 164 S.W.3d 208, 248 (Tenn. 2005).

                                          Discussion

       We turn first to Wife’s assertion that the trial court erred by failing to divide the
parties’ property equitably. Rule 7 of the Court of Appeals provides:

               (a) In any domestic relations appeal in which either party takes issue
       with the classification of property or debt or with the manner in which the trial
       court divided or allocated the marital property or debt, the brief of the party
       raising the issue shall contain, in the statement of facts or in an appendix, a
       table in a form substantially similar to the form attached hereto. This table
       shall list all property and debts considered by the trial court, including: (1) all
       separate property, (2) all marital property, and (3) all separate and marital
       debts.

              (b) Each entry in the table must include a citation to the record where
       each party’s evidence regarding the classification or valuation of the property
       or debt can be found and a citation to the record where the trial court’s
       decision regarding the classification, valuation, division, or allocation of the
       property or debt can be found.

              (c) If counsel disagrees with any entry in the opposing counsel’s table,
       counsel must include in his or her brief, or in a reply brief if the issue was
       raised by opposing counsel after counsel filed his or her initial brief, a similar
       table containing counsel’s version of the facts.

        We have held that the failure to comply with Rule 7 of the Court of Appeals waives
issues relating to the requirements of the Rule. E.g., Butcher v. Butcher, No.
W2011–01808–COA–R3CV, 2012 WL 2107977, at *2 (Tenn. Ct. App. June 12, 2012);
Forbess v. Forbess, No. W2011–01105–COA–R3–CV, 2011 WL 6153607, at *6 (Tenn. Ct.
App. Dec. 9, 2011), perm. app. denied (Tenn. Apr. 12, 2012). This Court has no duty to
search a trial court record to discern the valuation of the couple’s property. We previously
have found issues involving the valuation and division of property to be waived for failure
to comply with Rule 7. Id. (citation omitted). We have opined that a table in compliance
with Rule 7 is vital to our consideration of issues involving the division of property. Id.
(citations omitted). We accordingly find issues with respect to the trial court’s division of

                                               -3-
the parties’ property are waived in this case.

       We turn next to Husband’s assertion that the trial court erred by awarding Wife
alimony in futuro in the amount of $700 per month. Husband contends that the trial court
erred by awarding Wife alimony in futuro and not rehabilitative alimony. He additionally
contends that the trial court erred by finding that alimony is needed by Wife.

       A trial court has wide latitude in making an award of alimony. Owens v. Owens, 241
S.W.3d 478, 490 (Tenn. Ct. App. 2007). An alimony award depends on the circumstances
of each case, and need of the recipient spouse and the obligor spouse’s ability to pay are
primary considerations. Burlew v. Burlew, 40 S.W.3d 465, 472 (Tenn. 2001). When
determining the type and amount of alimony to be awarded, the trial court must balance
several statutory factors, including those enumerated in section 36–5–121 of the Tennessee
Code. Although there is a preference for rehabilitative alimony, the type and amount of an
alimony award remain largely within the discretion of the trial court. Id. at 470. On appeal,
we will not alter a trial court’s award of alimony absent a finding of an abuse of discretion.
Id.

       Upon review of the record, we find no abuse of discretion on the part of the trial court
with respect to its award of alimony. It is undisputed in this case that Wife worked as a
cosmetologist until 1993; has not worked since 1993; and was declared disabled by the Social
Security Administration in 1996. Her disability income in the net amount of $912 per month
is her only source of income. Husband admitted to adultery. He is employed by R&L
Carriers and, in 2009, his income was $64,410.56. The trial court found that Husband’s
income has increased each year, from $54,561.64 in 2007 to $64,410.56 in 2009.

       The trial court made numerous, detailed findings in the November 2010 decree of
divorce. The trial court found that the parties’ marriage of 22 years was “difficult and
unpleasant for both parties,” and the parties’ briefs fully support this finding. The trial court
found that Wife is in need of alimony and, in fashioning its award, specifically noted the
disparity in the parties’ income. The trial court awarded Wife the parties’ rental property on
Mott Street in Arlington, and found that, although Wife resided with friends during the
pendency of this matter, Wife would incur utility bills, taxes, insurance and maintenance
expenses following the divorce, in addition to costs associated with prescription medication,
food, and gas. The trial court also found that it was undisputed that wife’s lump-sum social
security disability check in the amount of approximately $15,000 was used to pay off the
mortgage on the Mott Street property, which was classified as marital property in the division
of property. The trial court awarded the parties’ marital residence to Husband, and found that
Husband’s expenses associated with his lot on the Tennessee River and a camper-trailer
which had burned during the pendency of the matter had decreased. The trial court further

                                               -4-
found that costs associated with the Mott Street property would no longer be Husband’s
expenses, but would now by incurred by Wife. The trial court also found that Husband
enjoyed access to services such as Direct TV and internet services not enjoyed by Wife. We
affirm the trial court’s award of alimony in futuro in the amount of $700 per month to Wife.

        We turn next to Husband’s assertion that the trial court erred in awarding Wife
attorney’s fees in the amount of $4,000, and to Wife’s assertion that the trial court erred in
not awarding her the entirety of her attorney’s fees in the amount of approximately $20,500.
The decision to award attorney’s fees as an award of alimony in solido lies within the
discretion of the trial court, and we will not reverse the award absent an abuse of discretion.
E.g., Fickle v. Fickle, 287 S.W.3d 723, 737 (Tenn. Ct. App.2008). In the November 2010
decree of divorce, the trial court found that Husband had failed to follow the court’s orders
with respect to allowing Wife to retrieve her property from the marital residence,
necessitating several additional hearings. In light of the totality of the record, we cannot say
the trial court abused its discretion by awarding Wife attorney’s fees in the amount of $4,000.

        We turn finally to Wife’s assertion that the trial court erred by failing to impose
sanctions on Husband. In her brief, Wife references us to no motion for sanctions filed in
the trial court, but argues that the trial court failed to “properly sanction” Husband for failing
“to obey the orders of the court.” In the argument portion of her brief on the issue of
sanctions, Wife asserts that the trial court’s award of $4,000 of attorney’s fees “seems
inequitable” and that the trial court “should have issued a greater sanction not only to require
the Defendant to obey its orders but also to compensate the Plaintiff for the costs she incurred
to force the Defendant to obey the [c]ourts orders.” Wife’s argument, as we perceive it, is
that the trial court erred by not imposing sanctions on Husband in the form of a larger award
of attorney’s fees. As discussed above, an award of attorney’s fees in a divorce proceeding
is an award of alimony in solido and is within the discretion of the trial court. We discern
no error on the part of the trial court.

                                            Holding

       In light of the foregoing, we affirm the judgment of the trial court. Wife’s request for
attorney’s fees on appeal is denied. The matter is remanded to the trial court for enforcement
of the judgment and the collection of costs. Costs on appeal are taxed to the Appellant,
Frank C. Chambers, and his surety for which execution may issue if necessary.




                                                     _________________________________
                                                     DAVID R. FARMER, JUDGE

                                               -5-